Citation Nr: 1009159	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Veteran submitted additional pertinent evidence, but did 
not waive the right to have the evidence initially considered 
by the agency of original jurisdiction.  

Under 38 C.F.R. § 20.1304, the additional evidence is 
referred to an agency of original jurisdiction.  Accordingly, 
the case is REMANDED for the following action:

Adjudicate the claim, considering the 
additional evidence since the 
supplemental statement of the case was 
issued in August 2008.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


